***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        KENNETH A. BLACK v. TOWN OF WEST
                HARTFORD ET AL.
                    (AC 43918)
                        Cradle, Suarez and Bear, Js.

                                  Syllabus

The plaintiff appealed to the Superior Court from an assessment by the
   Board of Assessment Appeals for the defendant town of West Hartford
   in connection with certain of the plaintiff’s personal property. In his
   appeal, the plaintiff also named as a defendant the state Office of Policy
   and Management, claiming that it violated a certain statute (§ 12-71d)
   in recommending the schedule of motor vehicle values the town used
   to assess his vehicle. The Office of Policy and Management moved to
   dismiss the action as against it and the trial court granted the motion
   on the ground that the action was barred by the doctrine of sovereign
   immunity. Held that the judgment of the trial court was affirmed on the
   alternative ground that the plaintiff lacked standing to maintain the
   action against the Office of Policy and Management because he was not
   classically aggrieved; the personal and legal interest claimed by the
   plaintiff, namely, the way in which vehicles are assessed for tax pur-
   poses, is common to all taxpayers, and not specific and personal to
   the plaintiff, and apart from the Office of Policy and Management’s
   recommendation that municipalities use a certain guide’s schedule to
   assess vehicles, the plaintiff did not allege that the Office of Policy and
   Management had any involvement in the assessment of the plaintiff’s
   vehicle or any other vehicle, the plaintiff recognizing that it was the
   responsibility of each municipality to perform that function.
             Argued April 19—officially released July 13, 2021

                            Procedural History

   Appeal from the decision of the named defendant’s
Board of Assessment Appeals revising the assessment
of certain of the plaintiff’s personal property, brought
to the Superior Court in the judicial district of Hartford,
where the court, Cobb, J., granted the motion to dismiss
filed by the defendant Office of Policy and Management
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Affirmed.
  Kenneth A. Black, self-represented, the appellant
(plaintiff).
   Patrick T. Ring, assistant attorney general, with
whom were Joseph J. Chambers, deputy associate
attorney general, and, on the brief, William Tong, attor-
ney general, and Clare E. Kindall, solicitor general, for
the appellee (defendant Office of Policy and Manage-
ment).
                          Opinion

  SUAREZ, J. The self-represented plaintiff, Kenneth
A. Black, appeals from the judgment of the trial court
dismissing his action as against the defendant Office of
Policy and Management for allegedly violating General
Statutes § 12-71d in recommending the schedule of
motor vehicle values that the defendant town of West
Hartford (town) used to assess his vehicle for the 2018
tax year.1 On appeal, the plaintiff claims that the court
erred in granting the defendant’s motion to dismiss on
the ground that the action was barred by the doctrine
of sovereign immunity. We affirm the judgment of the
court, but on the alternative ground that the plaintiff
lacks standing to maintain the action against the defen-
dant. Because we affirm on this alternative ground, we
do not reach the trial court’s determination that the
action was barred by the defendant’s sovereign immu-
nity.
   The following facts, which either are undisputed or
are taken from the underlying complaint and viewed
in the light most favorable to the plaintiff; Godbout v.
Attanasio, 199 Conn. App. 88, 90–91, 234 A.3d 1031
(2020); are relevant to our consideration of the plain-
tiff’s claim on appeal. On October 21, 2019, the plaintiff,
pursuant to General Statutes § 12-117a,2 filed a com-
plaint with the trial court appealing from the motor
vehicle assessment made by the town assessor and the
subsequent action of the town’s Board of Assessment
Appeals (board).3 The complaint alleged the following
facts. At all relevant times, the plaintiff was the owner
of a 2017 Subaru Crosstrek 2.0L Premium Automatic
(vehicle) that was registered in the town. On or about
July 1, 2019, the plaintiff received a property tax bill
for the vehicle covering the period of October 1, 2018
through September 30, 2019, in the amount of $645.39.
The town assessor valued the vehicle at $15,440, which,
pursuant to General Statutes § 12-62, was 70 percent
of the vehicle’s ‘‘present true and actual value.’’ On
September 12, 2019, the plaintiff appealed to the board
‘‘claiming to be aggrieved by the original valuation,’’
and the board reduced the vehicle’s assessed value to
$14,770. On September 16, 2019, the board sent a
‘‘Notice of Change of Assessment’’ reflecting this reduc-
tion to the plaintiff.4
   The plaintiff next alleged that the defendant ‘‘is a
duly authorized agency of the State of Connecticut and
is responsible for recommending a schedule of motor
vehicle value which shall be used by the assessors in
each municipality pursuant to . . . [§] 12-71d.’’5 He
then alleged that, ‘‘[u]pon information and belief, the
[defendant] [is] not following . . . [§] 12-71d by basing
the motor vehicle tax on the National Automobile Deal-
ers Association (NADA) ‘clean retail’ value instead of
the plain language of [§] 12-71d which requires motor
vehicle taxes to be based on the average retail price.’’
He further alleged that the ‘‘NADA ‘clean retail’ value
of [the plaintiff’s vehicle] was . . . $22,050. The base
[Manufacturer’s Suggested Retail Price (MSRP)] when
the vehicle was purchased in May of 2017 was $22,495.
. . . This means under the valuation scheme, the over
two year old vehicle has lost only $445 in value, or [2]
percent of its MSRP. The ‘clean retail’ value as defined
by the NADA does not state ‘average’ within the text
. . . .’’ To support this assertion, the plaintiff provided
in the complaint an excerpt that was allegedly taken
from the NADA guides’ website, which contained
answers to frequently asked questions about values and
pricing. The excerpt states: ‘‘Clean Retail values reflect
a vehicle in clean condition. This means a vehicle with
no mechanical defects and passes all necessary inspec-
tions with ease. Paint, body and wheels have minor
surface scratching with a high gloss finish and shine.
Interior reflects minimal soiling and wear with all equip-
ment in complete working order. Vehicle has a clean
title history. Because individual vehicle condition varies
greatly, users of NADAguides.com may need to make
independent adjustments for actual vehicle condition.’’
   The plaintiff attached four documents to the com-
plaint and incorporated them by reference in his allega-
tions.6 Among the attachments was a September 28,
2018 memorandum from the defendant to municipal
assessors in which the defendant, in accordance with
§ 12-71d, recommended a motor vehicle pricing sched-
ule to be used for the 2018 Grand List. The memoran-
dum recommended the use of the October, 2018 NADA
guides to value certain types of motor vehicles. The
memorandum stated that the schedules in the NADA
guides ‘‘reflect the 100 [percent] average retail price/
‘[c]lean [r]etail [v]alue’ of motor vehicles for the current
assessment year . . . . The assessment must reflect
[70] percent . . . of the recommended values.’’
Another attachment listed the NADA guides’ used car
values for the plaintiff’s make and model of vehicle
with 27,500 miles, as of October 1, 2018. This document
provided, among other things, multiple categories of
base values for this type of vehicle.7 The clean retail
value was the highest of these base values.
   The complaint sought (1) ‘‘declaratory relief that the
assessment should be based on the average retail price
pursuant to . . . [§] 12-71d rather than [the] NADA
‘clean retail’ value,’’ (2) ‘‘[a] [r]efund of the plaintiff’s
overpayment of taxes, an amount less than [$2500],
exclusive of interest and costs,’’ (3) ‘‘[d]eclaratory and
other costs pursuant to [General Statutes §§] 12-117a
and 52-257, including service fees,’’ and (4) ‘‘[s]uch other
relief as injunction and equity appertains.’’
  On November 18, 2019, the defendant, pursuant to
Practice Book § 10-30, moved to dismiss the plaintiff’s
claims for lack of subject matter jurisdiction, arguing
that ‘‘sovereign immunity completely bar[red] the plain-
tiff’s action against [it].’’8 The defendant also argued
that ‘‘the plaintiff ha[d] not exhausted his available
administrative remedies,’’ ‘‘the plaintiff lack[ed] stand-
ing to bring his claims against [the defendant] due to
lack of aggrievement,’’ and ‘‘the plaintiff’s claims against
[the defendant] are nonjusticiable because they are
not ripe.’’
   On December 2, 2019, the plaintiff filed an objection
to the motion in which he disputed each of the defen-
dant’s arguments. He argued in relevant part that sover-
eign immunity did not apply because the defendant
‘‘acted in excess and contrary to the plain language of
[§ 12-71d] . . . .’’ On the issue of standing, he argued
that he had been ‘‘personally aggrieved by [the]
improper tax valuation and failure of the [defendant]
to follow [§ 12-71d],’’ and provided a list comparing the
NADA clean retail value of his vehicle to the values of
the same vehicle contained in other guides.9 The plain-
tiff attached to his objection a letter that he purportedly
e-mailed to Martin L. Heft, a policy development coordi-
nator in the defendant’s Intergovernmental Policy and
Planning Division, on June 30, 2019, with ‘‘questions
. . . in regard to [the defendant’s] role with [m]otor
[v]ehicle [a]ssessment valuation.’’ The last question in
the letter asked: ‘‘Why is the clean retail value used in
determining the average retail value?’’ He also attached
what he represented to be Heft’s reply, which stated in
relevant part: ‘‘NADA’s Used Car and Older Car Guides
do not list the average retail prices of vehicles. Instead,
they list ‘clean retail value.’ These terms are synony-
mous—NADA’s clean retail value has the same meaning
as the term average retail price or average retail value.’’
On December 10, 2019, the defendant filed a reply to
the plaintiff’s objection.
   On January 13, 2020, the court heard oral argument
on the motion to dismiss.10 The defendant began by
arguing that the plaintiff had not exhausted his adminis-
trative remedies before bringing the action, and that
the plaintiff failed to plead an exception to the doctrine
of sovereign immunity.11 The defendant then addressed
its argument that the plaintiff did not have standing.12
Later in the hearing, the plaintiff addressed the defen-
dant’s argument that he failed to exhaust his administra-
tive remedies and that sovereign immunity barred the
action.
  On January 31, 2020, the court granted the motion
to dismiss on the ground that the action was barred by
sovereign immunity. In its order granting the motion,
the court stated: ‘‘It is axiomatic that the state as the
sovereign cannot be sued without its consent. Allen v.
Commissioner of Revenue Services, 324 Conn. 292, 298,
[152 A.3d 488] (2016). Sovereign immunity applies to
the state and its agencies and officers. Id. To overcome
sovereign immunity the plaintiff must establish that the
legislature either expressly or by force of necessary
implication waived sovereign immunity or in an action
for declaratory or injunctive relief, the state or its offi-
cers acted in excess of their statutory authority or pur-
suant to an unconstitutional statute. DaimlerChrysler
Corp. v. Law, 284 Conn. 701, 711–12, [937 A.2d 675]
(2007). Here, the plaintiff does not allege that the state
has waived its sovereign immunity, [or refer to] any
statute that constitutes a waiver and has failed to allege
that the state or its officers acted in excess of their
statutory authority or pursuant to an unconstitutional
statute. See Carter v. Watson, 181 Conn. App. 637, 642,
[187 A.3d 478] (2018).’’ The court did not address the
merits of the defendant’s argument that the action
should be dismissed on the ground that the plaintiff
lacked standing. From that judgment, the plaintiff now
appeals. Additional facts and procedural history will be
set forth as necessary.
   The plaintiff claims that the court erred in granting
the defendant’s motion to dismiss on the ground that
the action was barred by the doctrine of sovereign
immunity. The defendant argues that the court properly
dismissed the action on the ground of sovereign immu-
nity. In the alternative, the defendant argues, as it did
before the trial court, that the judgment should be
affirmed because the plaintiff cannot establish that he
was aggrieved and, thus, had standing. We deem it
appropriate to uphold the trial court’s dismissal of the
action as to the defendant on the ground that the plain-
tiff lacked standing to bring the action against the defen-
dant.13
   ‘‘Our Supreme Court has stated that [o]nly in [the]
most exceptional circumstances can and will this court
consider a claim, constitutional or otherwise, that has
not been raised and decided in the trial court. . . .
This rule applies equally to alternat[ive] grounds for
affirmance. . . . One such exceptional circumstance
is a claim that implicates the trial court’s subject matter
jurisdiction, which may be raised at any time and, thus,
is not subject to our rules of preservation.’’ (Citation
omitted; emphasis in original; internal quotation marks
omitted.) Board of Education v. Bridgeport, 191 Conn.
App. 360, 378–79 n.8, 214 A.3d 898 (2019). ‘‘[B]ecause
aggrievement implicates subject matter jurisdiction, [a]
possible absence of subject matter jurisdiction must be
addressed and decided whenever the issue is raised.’’
(Internal quotation marks omitted.) Wucik v. Plan-
ning & Zoning Commission, 113 Conn. App. 502, 506,
967 A.2d 572 (2009).
  As we have observed, the defendant raised the issue
of standing before the trial court and the plaintiff had
an opportunity to, and did, address the issue of standing.
Moreover, the defendant raised the issue of standing
in its brief to this court and the plaintiff addressed
the issue in his reply brief.14 Accordingly, the issue of
standing is properly before this court despite the fact
that the trial court did not rely on that ground in dismiss-
ing the action. Our plenary review of the record per-
suades us that the plaintiff lacks standing to maintain
the action and, therefore, we affirm the court’s judg-
ment of dismissal on this ground.
   ‘‘It is well established that a party must have standing
to assert a claim in order for the court to have subject
matter jurisdiction over the claim. . . . Standing is the
legal right to set judicial machinery in motion. One
cannot rightfully invoke the jurisdiction of the court
unless he has, in an individual or representative capac-
ity, some real interest in the cause of action, or a legal
or equitable right, title or interest in the subject matter
of the controversy. . . . Standing . . . is not a techni-
cal rule intended to keep aggrieved parties out of court;
nor is it a test of substantive rights. Rather it is a practi-
cal concept designed to ensure that courts and parties
are not vexed by suits brought to vindicate nonjusticia-
ble interests and that judicial decisions which may
affect the rights of others are forged in hot controversy,
with each view fairly and vigorously represented. . . .
Where a party is found to lack standing, the court is
consequently without subject matter jurisdiction to
determine the cause. . . .
   ‘‘When standing is put in issue, the question is
whether the person whose standing is challenged is a
proper party to request an adjudication of the issue
. . . . Because standing implicates the court’s subject
matter jurisdiction, the plaintiff . . . bears the burden
of establishing standing. . . . Our review of the ques-
tion of the plaintiff’s standing is plenary.’’ (Citations
omitted; internal quotation markets omitted.) State
Marshal Assn. of Connecticut, Inc. v. Johnson, 198
Conn. App. 392, 398–99, 234 A.3d 111 (2020).
   The defendant argues that the plaintiff lacks standing
because he has failed to establish classical
aggrievement. Specifically, the defendant argues that
the plaintiff cannot demonstrate that he has a ‘‘specific,
personal, and legally protected interest’’ in the matter,
and that, even if he could, he ‘‘did not allege an actual
harm’’ that was caused by its actions. To support its
argument, the defendant states that the ‘‘schedule is
created by [the defendant] for use in every municipality
in this state. It is not applied solely to the plaintiff’s
property, or exclusively in one municipality. That is,
the plaintiff’s interests with respect to [the defendant’s]
recommended schedule are no different from every
other taxpayer in the state. Indeed, the plaintiff’s claims
are similar to general ‘taxpayer standing’ claims, which
the courts have historically and routinely rejected.’’ The
defendant further states that it ‘‘does not administer
the tax at issue,’’ and contends that it has not ‘‘imposed
assessed values that are set in stone and cannot be
altered.’’ It points to the fact that ‘‘the initial determina-
tion of a vehicle’s value still rests with the municipal
assessors,’’ and that these assessments ‘‘are subject to
review by the municipalities’ boards of assessment
appeals, which can alter the assessed values as neces-
sary.’’ Accordingly, the defendant argues, it ‘‘is not, and
could not be, the cause of any injury here.’’ In his reply
brief to this court, the plaintiff quotes from his objection
to the defendant’s motion to dismiss to reiterate that
he has been aggrieved by the defendant’s ‘‘direct [role]
in administering [the] tax bill . . . .’’ He argues that he
has standing because he has a personal interest in the
property that was taxed and that the burden is solely
on him to ‘‘pay, appeal, and now bring [this matter] to
court.’’ We agree with the defendant.
   ‘‘It is axiomatic that aggrievement is a basic require-
ment of standing, just as standing is a fundamental
requirement of jurisdiction. . . . There are two general
types of aggrievement, namely, classical and statutory;
either type will establish standing, and each has its own
unique features. . . . Classical aggrievement requires
a two part showing. First, a party must demonstrate a
specific, personal and legal interest in the subject mat-
ter of the [controversy], as opposed to a general interest
that all members of the community share. . . . Second,
the party must also show that the [alleged conduct] has
specially and injuriously affected that specific personal
or legal interest. . . . Statutory aggrievement exists by
legislative fiat, not by judicial analysis of the particular
facts of the case. In other words, in cases of statutory
aggrievement, particular legislation grants standing to
those who claim injury to an interest protected by that
legislation. . . . Aggrievement is established if there is
a possibility, as distinguished from a certainty, that
some legally protected interest . . . has been
adversely affected.’’ (Citations omitted; emphasis in
original; internal quotation marks omitted.) Trikona
Advisers Ltd. v. Haida Investors Ltd., 318 Conn. 476,
485–86, 122 A.3d 242 (2015).
   In the present case, the plaintiff did not claim statu-
tory aggrievement as a basis for the trial court’s jurisdic-
tion in the underlying complaint, in his main brief or
reply brief to this court, or at oral argument before this
court. Rather, his arguments on the issue of standing
focus on classical aggrievement. Therefore, we consider
whether he has been classically aggrieved by the defen-
dant’s recommendation that the municipalities of this
state, including, but not limited to, the town, should
apply the NADA guides’ schedule that includes the
‘‘clean retail values’’ of motor vehicles, as opposed to
their ‘‘average retail prices.’’ In the complaint, the plain-
tiff challenges only the defendant’s act of choosing the
‘‘clean retail value’’ portion of the motor vehicle pricing
schedule, and there is no allegation that the defendant
itself could apply or did apply any terms of that schedule
to determine the value of the plaintiff’s vehicle or any
other vehicle, the plaintiff recognizing that it was the
responsibility of each municipality to perform that func-
tion.15 The NADA guides recommended by the defen-
dant cover numerous makes and models of vehicles16
that are registered in the state.17 Thus, the defendant’s
act of choosing the 2018 NADA guides as its recom-
mended motor vehicle pricing schedule affected every
taxpayer whose vehicle was included in these guides.
   The plaintiff does not allege that the defendant played
a role in assessing his vehicle beyond merely recom-
mending the use of the ‘‘clean retail value’’ portion of
the NADA guides. In other words, the plaintiff does
not allege any affirmative conduct by the defendant
determining or requiring that his vehicle should be val-
ued in a manner different from any of the other vehicles
registered with the town that are included in the NADA
guides. As previously noted in this opinion, when the
defendant issued its memorandum recommending the
motor vehicle pricing schedule for 2018, it stated that
the NADA guides contain the ‘‘average retail price/
‘[c]lean [r]etail [v]alue’ ’’ of the vehicles included
therein. Furthermore, Heft’s e-mail to the plaintiff states
that the relevant NADA guides ‘‘do not list the average
retail prices of vehicles,’’ and, instead, list ‘‘clean retail
value,’’ which ‘‘has the same meaning as the term aver-
age retail price . . . .’’ On the basis of this information,
we reasonably can infer that, for the 2018 tax year,
municipal assessors used clean retail values to formu-
late assessments for every vehicle included in the NADA
guides. Furthermore, on the basis of the excerpt from
the NADA guides’ website that the plaintiff provided in
the complaint, we reasonably can infer that the clean
retail values of every vehicle are calculated using the
same criteria. Thus, accepting as true the plaintiff’s
allegation that ‘‘clean retail value’’ is different than
‘‘average retail price,’’ he is unable to show how his
injury is different than that of any other taxpayer whose
vehicle is included in the NADA guides. Rather, the
personal and legal interest that the plaintiff claims to
have in the subject matter is one that is common to all
of these taxpayers. Accordingly, we conclude that the
plaintiff lacks standing to maintain the action as against
the defendant because he has failed to establish classi-
cal aggrievement under the first prong of the test.
   In light of our conclusion that the plaintiff failed
to establish that he was aggrieved by the defendant’s
conduct, we conclude that the trial court lacked juris-
diction over the action as against the defendant and,
thus, should have dismissed it on that ground.18 See
Gershon v. Back, 201 Conn. App. 225, 244, 242 A.3d
481 (2020) (‘‘[w]henever a court finds that it has no
jurisdiction, it must dismiss the case’’ (internal quota-
tion marks omitted)). Accordingly, we affirm the judg-
ment of the trial court.
     The judgment is affirmed.
     In this opinion the other judges concurred.
 1
     The plaintiff also brought the action against the town for its role in
assessing his vehicle. As we discuss later in this opinion, the action was
not dismissed as against the town, and, at the time the plaintiff brought the
present appeal, the action was still pending against the town. Because the
litigation between the plaintiff and the town continued after judgment was
rendered in favor of the Office of Policy and Management, the town is
not participating in this appeal. We thus refer to the Office of Policy and
Management as the defendant.
   2
     General Statutes § 12-117a provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the action of . . . the board of assessment
appeals . . . in any town or city may, within two months from the date of
the mailing of notice of such action, make application, in the nature of an
appeal therefrom . . . to the superior court for the judicial district in which
such town or city is situated, which shall be accompanied by a citation to
such town or city to appear before said court.’’
   3
     We generally will refer only to the portions of the complaint that are
relevant to the defendant, and not to the portions that are relevant to
the town.
   4
     The plaintiff alleged that he ‘‘believes the revised assessment in the
Notice of Change of Assessment is due to the vehicle having a mileage of
approximately 46,430 at the time of appeal, a higher value than the October
1, 2018 assessed assumed mileage of 27,500.’’
   5
     General Statutes § 12-71d provides in relevant part that the secretary of
the defendant ‘‘shall recommend a schedule of motor vehicle values which
shall be used by assessors in each municipality in determining the assessed
value of motor vehicles for purposes of property taxation. . . . The value
for each motor vehicle as listed shall represent one hundred per cent of
the average retail price applicable to such motor vehicle . . . .’’ (Empha-
sis added.)
   6
     The first attachment is the July 1, 2019 tax bill that the plaintiff received
from the town. The second attachment is the Notice of Change of Assessment
that the plaintiff received from the board.
   7
     The categories are low auction, average auction, high auction, rough
trade-in, average trade-in, clean trade-in, clean loan, and clean retail.
   8
     The town filed its own motion to dismiss, which is not relevant to
this appeal.
   9
     The plaintiff provided a total of seven values from Consumer Reports,
Kelley Blue Book, and Edmunds. These values were for vehicles with 50,000
miles in either ‘‘good’’ or ‘‘average’’ condition. Each value was less than the
NADA clean retail value.
   10
      At the hearing, the court also heard argument on the town’s motion to
dismiss. The court spent the majority of the hearing discussing that motion.
   11
      Although they are not applicable to the present appeal, there are three
exceptions to the sovereign immunity enjoyed by the state: ‘‘(1) [W]hen the
legislature, either expressly or by force of a necessary implication, statutorily
waives the state’s sovereign immunity . . . (2) when an action seeks declar-
atory or injunctive relief on the basis of a substantial claim that the state
or one of its officers has violated the plaintiff’s constitutional rights . . .
and (3) when an action seeks declaratory or injunctive relief on the basis
of a substantial allegation of wrongful conduct to promote an illegal purpose
in excess of the officer’s statutory authority.’’ (Citations omitted; internal
quotation marks omitted.) Columbia Air Services, Inc. v. Dept. of Transpor-
tation, 293 Conn. 342, 349, 977 A.2d 636 (2009).
   12
      Specifically, the defendant’s attorney argued: ‘‘[A]ggrievement requires
a specific personal legal interest . . . as opposed to the community as a
whole. And [the plaintiff] has to show that [he] has been specially and
injuriously affected by the agency’s action . . . .’’ The court then asked:
‘‘But isn’t [the plaintiff] claiming that? Isn’t this all about his assessment
appeal involving his motor vehicle?’’ The defendant’s attorney replied: ‘‘It
is, but that appeal is not concluded. I mean, I don’t actually know what he’s
claiming his damage is in this case.’’ The defendant’s attorney went on to
argue that the defendant ‘‘ha[d] been kind of bootstrapped along into the
matter’’ as ‘‘part of the process of [the plaintiff] challenging the [board’s]
valuation [of his vehicle] . . . .’’
   13
      This court may uphold a decision on an alternative legal ground. See
Florian v. Lenge, 91 Conn. App. 268, 281, 880 A.2d 985 (2005) (‘‘[i]t is
axiomatic that [w]e may affirm a proper result of the trial court for a different
reason’’ (internal quotation marks omitted)).
   14
      Additionally, this court, during oral argument, asked the plaintiff to
respond to the defendant’s argument that he did not have standing to bring
the action as against the defendant.
   15
      At the January 13, 2020 hearing on the motion to dismiss, the court
asked the plaintiff: ‘‘So . . . did you bring this [action] because you think
that the value on your car is too high because [the town] used the wrong
standard?’’ The plaintiff replied: ‘‘Correct. I maintain that clean retail, as
specified by the NADA, is higher than average retail value as specified in
the statute.’’ The plaintiff thus alleges that the town, and not the defendant,
applied the relevant portions of the schedule in its determination of the
value of his vehicle.
   16
      The defendant’s September 28, 2018 memorandum recommending the
use of the NADA guides states that they include ‘‘domestic cars, imported
cars, light and medium duty trucks, 100, 200, and 300 series vans and mini-
vans . . . motorcycles, snowmobiles and all-terrain vehicles . . . motors
homes, travel trailers and camping trailers.’’
   17
      Some vehicles are not included in the NADA guides. General Statutes
§ 12-71d provides in relevant part: ‘‘For every vehicle not listed in the sched-
ule the determination of the assessed value of any motor vehicle for purposes
of the property tax assessment list in any municipality shall continue to be
the responsibility of the assessor in such municipality . . . .’’
   18
      ‘‘It is axiomatic that, in resolving the issue of a party’s standing to
maintain a cause of action, we do not consider the merits of that action.’’
State Marshal Assn. of Connecticut, Inc. v. Johnson, supra, 198 Conn. App.
424 n.16 (2020).